Citation Nr: 1404090	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  09-01 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a back disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and D.S.



ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION


The Veteran served on active duty from September 1942 to November 1945 and from February 1946 to November 1949.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified before the undersigned Veterans Law Judge at a December 2013 videoconference hearing, and a transcript of this hearing is of record.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a back condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A March 2004 unappealed rating decision found that new and material evidence had not been presented to reopen the claim for service connection for a back disability. 

2.  Evidence received since the March 2004 unappealed rating decision is not cumulative of evidence previously considered by VA.


CONCLUSIONS OF LAW

1.  The March 2004 rating decision that found that new and material evidence had not been received to reopen the claim for service connection for a back disability is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. § 20.1103 (2013). 

2.  New and material evidence has been received since the March 2004 rating decision, and the Veteran's claim for entitlement to service connection for a back condition is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's original claim for entitlement to service connection for a back condition was initially denied in a November 1979 RO decision.  The Veteran did not appeal.  Thereafter, the RO denied the Veteran claim for service connection for a back disability in an unappealed rating decision dated in December 1980.  Upon the receipt of additional STRs, the RO again denied the Veteran's claim for service connection in an unappealed July 1982 rating decision.  Thereafter, the RO again denied the Veteran's claim in a March 1990 rating decision.  The Veteran appealed the March 1990 rating decision to the Board and in a January 1991 BVA decision, the Board denied the Veteran's reopened claim for a back condition; the Veteran did not appeal.  In August 2003, the Veteran filed new claim for a back condition, but in a March 2004 rating decision, the RO found that new and material evidence had not been presented and declined to reopen the Veteran's claim.  The Veteran did not appeal this determination.  The Veteran's current claim comes before the Board from a July 2008 RO decision that reopened the Veteran's claim, but denied entitlement to service connection for back disability.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decisionmakers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The United States Court of Appeals for Veterans Claims (Court) has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The Board denied the appellant's prior claim because there was no evidence that the Veteran's current low back disability had onset in service or was caused or aggravated by the Veteran's active military service.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran's back condition is related to his active military service.  

The Veteran has submitted a September 2007 letter from his chiropractor, T.C., who opined that the Veteran's current low back disability "did result from overuse and heavy strain type injury as related to his Armed Services Career."  This evidence is new and material.  Accordingly, the Veteran's prior claim is reopened.  The issue of entitlement to service connection for a back condition is addressed in the Remand section below.   

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal by reopening the Veteran's claim.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

New and material evidence having been received, the Veteran's previously denied claim for entitlement to service connection for a back disability is reopened and to this extent only, the appeal is granted. 



REMAND

The Veteran is seeking entitlement to service connection for a back condition, which he has attributed to an in-service injury.  Specifically, the Veteran claims that he injured his back when he was thrown into a railing when the ship he was stationed on, the USS YMS-57, collided with another ship in 1944.  He has also testified that his back was injured in a 1944 accident when he was hit by a car.  

In support of his claim, the Veteran has submitted a sworn statement from a shipmate, L.S., who testified that he was with the Veteran when he was hit by a car and witnessed the incident.  L.S. also testified that the Veteran complained of back problems in the days following the collision between their ship and another vessel.  Also of record are the deck logs of the USS YMS-57, which show that on January 20, 1944, while surrounded by heavy fog, the vessel was struck by a merchant ship on the port bow.  

While the Veteran's service treatment records are negative for any complaints of or treatment for a back condition, the Board finds the Veteran's account of his in-service injuries to be consistent, credible, and supported by corroborating evidence.  

In February 2009, the Veteran was afforded a VA examination of his back condition.  The examiner concluded that the Veteran's current low back disability was unrelated to service, based on the absence of any documentation of the Veteran's injuries in his service treatment records.  The failure to consider the Veteran's credible lay statement regarding matters to which he is competent to testify, such as an in-service injury, renders an examiner's opinion inadequate.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (finding medical examination inadequate where examiner noted veteran's assertions of in-service back injury during the examination interview but then inexplicably concludes that "it is not likely" that the veteran's back problems were related to service because he found "no evidence of any back injury while in service").

Accordingly, this matter should be remanded for an addendum medical opinion.  If possible, the matter should be returned to the VA physician who conducted the February 2009 VA examination.  The examiner is asked to assume that the Veteran did sustain a back injury of unknown severity in service and opine whether it is at least as likely as not that the Veteran's in-service injury is related to any current back disability.  If the February 2009 VA examiner is no longer available, the Veteran should be afforded a new VA medical examination of his back disability by a similarly qualified examiner.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Associate the Veteran's most current relevant VA outpatient treatment records, if any, with the Veteran's claims folder.

2. Then, the RO should return the claims folder to the VA examiner who examined the Veteran in February 2009.  If he is no longer available, the Veteran should be afforded a new VA examination of his back condition by a similarly qualified examiner.  

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's low back disability had onset in service or is otherwise related to the Veteran's active military service.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability as well as those of his fellow service member.  The examiner should assume that the Veteran was thrown against a railing when his ship collided with another vessel and that he was struck by a car.  The likely severity and permanence of any in-service injury is a question for the examiner to address based on the evidence of record and his or her medical judgment.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination. 

3. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


